Tribute
Ladies and gentlemen, I am afraid I have some very sad announcements to make. During the summer, we learned with great sadness of the tragic death of our friend and colleague Professor Bronisław Geremek. He was a great Polish patriot and a true European who, for decades, campaigned tirelessly for the Polish people to share in the fundamental values of democracy, liberty, human rights and the rule of law. His commitment to the democratic opposition and the great popular movement Solidarność ultimately bore fruit.
For almost two decades now, Poland has occupied its rightful place among the free and democratic nations of Europe and, as we all know, has been a member of the European Union since 1 May 2004. His contribution to this achievement undoubtedly made Bronisław Geremek - who also served as a member of the Sejm, the lower house of the Polish Parliament, for many years and was his country's Foreign Minister from 1997 to 2000 - one of the founding fathers and chief architects of the new Poland.
Bronisław Geremek had been a Member of the European Parliament since 2004. We knew him as a man whose belief in the European project was profound and genuine. It embodied his ideals and convictions: reconciliation, dialogue and compromise. I greatly admired his unique ability to be near to his country and near to the European Union at the same time. He worked tirelessly for the integration process, which he regarded as the best solution for the future of his country and, indeed, for our continent as a whole.
We have lost an exceptional figure from the European scene, a colleague whose tragic and untimely death has left a vacuum which will be hard to fill. I wish to express my deepest condolences to his family - especially his two sons - and all his friends. We in the European Parliament will always honour his memory.
Ladies and gentlemen, we also heard with great sorrow, in early August, of the death of our colleague Willi Piecyk shortly before his 60th birthday. On this sad occasion too, I would like to speak for the European Parliament in expressing our deepest sympathy to his family and friends. Willy Piecyk had been a Member of the European Parliament since 1992. He was a leading figure in the Committee on Transport and Tourism, where he served as spokesman for the Socialist Group for many years.
Only a few weeks ago, he was able to join us to celebrate the first European Maritime Day. At the time, although I was aware of his serious illness, it seemed to me that his health was improving. Sadly, this impression was mistaken.
Willi Piecyk will remain in our memories in many ways as the initiator of many important projects. With his passing, we have lost a colleague who enjoyed the respect and appreciation of everyone in this House. We will remember Willi Piecyk, too, with lasting gratitude.
Ladies and gentlemen, I am afraid I must also inform you about the death of a much-loved former colleague, Maria Luisa Cassanmagnago Cerretti, who died on 4 August. I have particularly vivid memories of her, for she joined the European Parliament at the same time as I did, in 1979, when she took up the cause of Europe and European integration in this House. She served as a Vice-Chairwoman of the Group of the European People's Party and was Vice-President of the European Parliament from 1982 to 1987. Her other political functions included chairing the Political Affairs Committee of the European Parliament, the forerunner of the Committee on Foreign Affairs, for a time.
Through her political commitment, Maria Luisa Cassanmagnago Cerretti was an inspiration, particularly for women, and as a Member of the European Parliament, she was a woman of intellectual courage and compassion who made a valuable contribution to European integration. We will remember her with great fondness. Ladies and gentlemen, during the summer recess, a series of tragic air disasters occurred. On 20 August, Spain's worst air disaster for 25 years left 154 people dead. Only 18 of the 172 people on board the aircraft, which was en route from Madrid's Barajas Airport to the Canary Islands, survived the tragedy. The day after the crash, I made a statement on behalf of the European Parliament, and today I would like to reiterate that message of solidarity and support to the families and friends of the deceased.
Just a few days after the Madrid tragedy, on 24 August, another plane crashed shortly after take-off at Kyrgyzstan's capital, Bishkek, killing 68 of the passengers and crew. I would like to speak for everyone in this House in expressing our most heartfelt condolences to the victims of these and other tragic events.
I would ask you all to rise for a minute's silence in memory of those who have lost their lives.
(The House rose and observed a minute's silence)